IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HOBART CORPORATION, et al. , : Case No. 3:13-cV-1 15

Plaintiffs, JUDGE WALTER H. RICE
v.

THE DAYTON POWER AND LIGHT
COMPANY, et al.,

Defendants.

ORDER
AND NOW, in consideration of Plaintiffs’ Motion to File out of Tirne Answer to
Undismissed Portion of Counterclaim of Valley Asphalt Corporation, and any response thereto,
IT IS HEREBY ORDERED THAT:
1. Plaintiffs’ Motion is GRANTED.
2. Plaintiffs’ Answer to Undismissed Portion of Counterclaim of Valley Asphalt

Corporation, in the form attached to its Motion, is deemed filed this date.

Dated: 3»1.7~-\ q LR,.\»\@`.
JUDGE wAL‘rER HERBERT RICE
UNITED sTATEs DISTRICT JUDGE

